United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Chillicothe, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1054
Issued: September 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 28, 2013 appellant, through his attorney, filed a timely appeal from the
February 21, 2013 Office of Workers’ Compensation Programs’ (OWCP) merit decision.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury causally related to factors of his federal employment.
FACTUAL HISTORY
On April 9, 2012 appellant then a 48-year-old equipment clerk, filed a claim alleging that
on March 13, 2012 he sustained a recurrence of his September 30, 2008 employment injury. He
1

5 U.S.C. § 8101 et seq.

noted that he was on limited duty and that his condition began to worsen when he was moving
some equipment at work. Appellant indicated that his left leg began to grow numb and the pain
was unbearable. On July 5, 2012 he alternatively filed a traumatic injury claim alleging that on
March 12, 2012 he sustained an injury to his back and both legs while moving equipment in the
performance of duty. Appellant alleged that he was at work moving some equipment and putting
it in order when he had pain. He stopped work on March 12, 2012.
In a March 16, 2012 treatment note, Dr. Carl Otten, Board-certified in preventative
medicine, noted that appellant was totally disabled for the period March 16 to April 7, 2012. He
indicated that appellant related that he was unable to work since he was sent home from work on
March 12, 2012. Dr. Otten indicated that appellant advised him that he had received injections
from another physician and had the “worst pain that he has had for the past three years.” He
examined appellant and provided findings to include tenderness with allodynia over the
lumbosacral soft tissue and antalgic restlessness along with distress. Dr. Otten diagnosed neck,
thoracic and lumbar degenerative disease. In an April 5, 2012 treatment note, he advised that
appellant was totally disabled through May 5, 2012. In a May 3, 2012 report, Dr. Otten
diagnosed thoracic disc, lumbar disc, cervical osteoarthritis and degenerative thoracic disc. He
advised that appellant had not worked since March 12, 2012 and that he related that his inability
to work was due to a job assignment from his supervisor beginning on March 1, 2012, which
required working in excess of his written physical limitations over a five-day week. Dr. Otten
indicated that appellant related that his job tasks included bending, squatting, twisting, pushing
and pulling. He also noted that appellant had anxiety symptoms. In a May 4, 2012 report,
Dr. Otten opined that the work assignments during the week of March 1, 2012 exceeded
appellant’s physical limitations and caused an exacerbation of his allowed conditions. He
continued to treat appellant and submit reports.
In a July 17, 2012 letter, OWCP advised appellant that he filed a claim for a traumatic
injury which originally appeared to be for a minor injury resulting in minimal or no lost time. It
advised him that his claim was reopened because of telephone contact from him under another
claim, No. xxxxxx314, indicated medical concerns and wage loss that would exceed a minor
injury status.2 OWCP informed appellant of the type of evidence needed to support his claim
and requested that he submit such evidence within 30 days.
By decision dated August 22, 2012, OWCP denied appellant’s claim finding that the
evidence was not sufficient to establish that the claimed events occurred as alleged.3
On August 31, 2012 appellant’s representative requested a telephonic hearing, which was
held on December 17, 2012. In a November 27, 2012 treatment note, Dr. Otten provided a
statement of causality. He noted that at the time of his evaluation on October 6, 2012 appellant
denied prior similar problems and that x-rays on the date showed cervical and lumbar
degenerative disc disease and thoracic degenerative changes. Dr. Otten diagnosed work-related

2

Claim number xxxxxx314 pertains to an injury to the lower/cervical back on September 8, 2008 and is not
presently before the Board.
3

OWCP noted that it was treating the claim as an occupational disease.

2

lumbar, thoracic and cervical strains. He opined that the preexisting degenerative findings
contributed to appellant’s delayed recovery.
In a December 17, 2012 statement, Daniel P. Riley, a coworker, explained that in
March 2012, he was going into the equipment room where appellant was working. He noted that
appellant indicated that he was doing the inventory and checking serial numbers by taking
everything out and moving it back in its place. Dr. Riley indicated that appellant informed him
that he was experiencing burning and tingling in his left foot and leg.
By decision dated February 21, 2013, OWCP’s hearing representative affirmed OWCP’s
August 22, 2012 decision, as modified. He found that the work activity occurred as alleged.
However, the medical evidence failed to establish a diagnosed condition causally related to the
work activity.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.7
4

5 U.S.C. §§ 8101-8193.

5

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

Victor J. Woodhams, 41 ECAB 345 (1989).

7

Id.

3

ANALYSIS
The evidence establishes that appellant has a neck, shoulder and back condition and was
involved in activities such as pushing and pulling heavy machinery at work. However, appellant
submitted insufficient medical evidence to establish that his lumbosacral condition was caused or
aggravated by these activities or any other specific factors of his federal employment.
Appellant submitted several reports from Dr. Otten. In his May 3, 2012 report, Dr. Otten
diagnosed thoracic disc, lumbar disc, cervical osteoarthritis and degenerative thoracic disc. He
indicated that appellant related that his inability to work was due to a job assignment beginning
on March 1, 2012, which required working in excess of his written physical limitations over a
five-day week. The Board finds that while the physician noted that appellant believed that his
condition was related to his work, Dr. Otten did not offer his own opinion on causal relationship.
To the extent that this report supports causal relationship, Dr. Otten did not provide medical
rationale in which he explained why particular work factors contributed to a diagnosed condition.
In a May 4, 2012 report, he opined that the work assignments during the week of March 1, 2012
exceeded appellant’s limitations and exacerbated appellant’s allowed conditions. However,
Dr. Otten did not adequately explain exactly what incident or incidents at work to which he was
referring and how such particular incidents may have exacerbated a particular condition. His
November 27, 2012 report noted that he had previously offered work-related diagnoses.
However, this report does not specifically explain why particular work factors caused or
aggravated appellant’s diagnosed condition.
Other reports from Dr. Otten are insufficient to establish the claim because, while they
note appellant’s status, they do not specifically address how particular work factors contributed
to a diagnosed medical condition. Medical evidence which does not offer any opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.8 Consequently, the Board finds that this evidence is insufficient to establish
appellant’s claim.
The Board has held that the mere fact that a condition manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.9
Neither the fact that the condition became apparent during a period of employment nor the belief
that the condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.10 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated a neck, shoulder or back condition, appellant has not met his burden of
proof in establishing that he sustained a medical condition in the performance of duty causally
related to factors of his employment.
8

Michael E. Smith, 50 ECAB 313 (1999).

9

See Joe T. Williams, 44 ECAB 518, 521 (1993).

10

Id.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
sustained an injury causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 21, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

